         Case 1:17-cr-00548-PAC Document 407 Filed 06/17/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    June 17, 2020

By ECF
The Honorable Paul A. Crotty
United States District Judge
Southern District of New York
500 Pearl Street, Courtroom 14C
New York, New York 10007

       Re:    United States v. Joshua Adam Schulte, S3 17 Cr. 548 (PAC)

Dear Judge Crotty:

        We write to respectfully request additional time to respond to the defendant’s June 15,
2020, request for records and papers used in connection with the constitution of the Master and
Qualified Jury Wheels in this District. We have learned that similar motions have been made in
other cases in this District. See United States v. Balde, No. 20 Cr. 281 (KPF); United States v.
Williams, No. 20 Cr. 286 (WHP); United States v. Baker, No. 20 Cr. 288 (LJL); United States v.
Henry, No. 20 Cr. 293 (LJL). Yesterday in Balde, Judge Failla issued an order granting the
Government’s request to speak with Linda Thomas, this District’s Jury Administrator, prior to
taking a position on the motion in that case, and scheduling a call with the Government, defense
counsel, and Ms. Thomas for June 30, 2020, at 2:00 p.m. (See No. 20 Cr. 281, Dkt. 21, Exhibit
A). In that order, Judge Failla also directed the Government to coordinate with counsel in “any
other cases with similar motions” so that they may also participate on the call.

       Accordingly, the Government respectfully requests that the Court adjourn the current June
19, 2020 response deadline so that the Government and defense counsel can participate on the call
with Ms. Thomas prior to litigating the defendant’s motion. If the Court grants this request, the
Government respectfully requests until July 7, 2020 to file a substantive response to the
defendant’s motion.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                                by: ____/s/______________________________
                                                    Matthew Laroche / Sidhardha Kamaraju /
                                                    David W. Denton, Jr.
                                                    Assistant United States Attorneys
                                                    (212) 637-2420 / 6523 / 2744
cc: Defense Counsel (by ECF)
Case 1:17-cr-00548-PAC Document 407-1 Filed 06/17/20 Page 1 of 3




          ·EXHIBIT A
      Case
       Case1:17-cr-00548-PAC
             1:20-cr-00281-KPF Document
                                Document407-1
                                         21 Filed
                                              Filed
                                                  06/16/20
                                                    06/17/20 Page
                                                              Page12
                                                                   ofof
                                                                      23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                               20 Cr. 281 (KPF)

SOULEYMANE BALDE,                                         ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of Defendant Souleymane Balde’s letter motion

requesting access to the records and papers used in connection with the

constitution of the Master and Qualified Jury Wheels in the United States

District Court for the Southern District of New York. (Dkt. #14). In response,

and prior to taking a position on the motion, the Government has requested to

speak with Linda Thomas, the Jury Administrator for the Southern District of

New York. (See Dkt. #17). The defense has asked to be present on any such

call. (Dkt. #18, 20). Similar motions have been made in other cases in this

District, including United States v. Williams, No. 20 Cr. 286 (WHP), United

States v. Baker, No. 20 Cr. 288 (LJL), and United States v. Henry, No. 20 Cr.

293 (LJL).

      The Court grants the Government’s request to speak with Ms. Thomas

and also grants Mr. Balde’s request to participate in the call. The Court

understands that the Judges in the other cases would be inclined to resolve

similar motions in their respective cases similarly. For efficiency, this Court

will hold a single conference with Ms. Thomas, to which it invites counsel for

both sides in this case, as well as counsel in the other cases listed above. The
      Case
       Case1:17-cr-00548-PAC
             1:20-cr-00281-KPF Document
                                Document407-1
                                         21 Filed
                                              Filed
                                                  06/16/20
                                                    06/17/20 Page
                                                              Page23
                                                                   ofof
                                                                      23



conference will take place telephonically on June 30, 2020 at 2:00 p.m. The

dial-in information is as follows: At 2:00 p.m. on June 30, 2020, the parties

shall call (888) 363-4749 and enter access code 5123533. If the conference line

requests a “security code” the parties shall press “*”. Please note, the

conference will not be available prior to 2:00 p.m. The Government is

requested to coordinate with counsel in the above-mentioned other cases, as

well as any other cases with similar motions, so that they have the dial-in

information for this conference.

      SO ORDERED.

Dated: June 16, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
